The Chancellor.
The widow is entitled to the use of one third as the surplus moneys, after satisfying the mortgage debt, as her equitable dower ; the same arising out of the real estate, in which she would have been entitled to her dower, at law, subject to the mortgage.
As she was necessarily made a party, and by her answer, submitted to the court, she was entitled to her costs out of the two thirds of the surplus moneys then in court, without prejudice to her claim of dower out of the gross amount of the surplus. The costs are not to be charged on her dower fund. The one third of the surplus must be put out at interest by the assistant register, and the interest paid to the widow'.